DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-13 were originally presented having a filing date of 8 January 2020 and claiming priority to Japanese Application JP2019-033372 that was filed on 26 February 2019.	
Claims 1, 2, 8, and 13 were amended via amendments filed 31 May 2022. Claims 6 and 10-12 were cancelled via amendments filed 31 May 2022. Claims 1-5, 7-9, and 13 are currently pending. 
This communication is a final rejection. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no written description in the specification to support the amendment to claim 1, lines 12-14, “if a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold when the user boards the vehicle, transmit boarding guidance information to guide the user to the terminal device of the user”. The only disclosure in the specification of “when the user boards the vehicle” or “when a person boards a vehicle” in the specification are in paragraphs [0005], [0013], [0019], [0125], [0126], [0127], which do not disclose that the boarding guidance information is transmitted to the terminal device of the user, only that the requested boarding position is compared with the acquired position information to ensure that the correct user has boarded the vehicle. Figure 10 and paragraph [0118] disclose that the “boarding guidance information” is transmitted before the user boards the vehicle and before the vehicle has even arrived at the boarding location, after the determination that the difference between a vehicle’s position and the user’s requested boarding position is smaller than a threshold (that is, when the vehicle is determined to be approaching the intended location).  
Therefore, claim 1 is rejected under 35 U.S.C. 112(a) for containing subject matter which was not described in the specification at the time the application was filed. Claim 13 discloses a similar limitation, “determining, by the operation support device, that a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold when the user boards the vehicle, and transmitting boarding guidance information to guide the user to the terminal device of the user”, and is therefore rejected under 35 U.S.C. 112(a) for the same reasons set forth above. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the operation support device is able to determine the difference between the position indicated by the acquired position information and the boarding position “when the user boards the vehicle”  before the user has received the boarding guidance information. Examiner has interpreted the operation support device to first determine that the difference between a vehicle’s position and the user’s requested boarding position is smaller than a threshold (that is, when the vehicle is determined to be approaching the intended location), then transmit to the user’s terminal device the boarding guidance information, and then for the user to board the vehicle, based on Applicant’s Figure 10 and paragraph [0118] “The boarding guidance information 65 includes a message indicating that the vehicle 12 is to arrive at the boarding position requested by the user 11, an image of the vehicle 12, the name of the driver of the vehicle 12, and other pieces of information about the operation of the vehicle 12.”
Claim 13 is rejected for the same reasons as set forth above. Claims 2-5 and 7-9 are rejected by virtue of their dependency on claim 1.
For the purposes of compact prosecution, claims 1 and 13 are interpreted as determining if the difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold just before the user boards the vehicle for the prior art rejection section set forth below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-5 and 7-9 are directed to an operation support device or vehicle comprising an operation support device (machine), and claim 13 is directed towards an operation support method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-5, 7-9, and 13 are directed towards a judicial exception, specifically an abstract idea. 
As a whole, the claimed invention is directed towards certain methods of organizing human activity. 
Independent claim 1 recites “compare the acquired position information with information on the boarding position”.
Independent claim 13 recites “comparing, by the operation support device, the acquired position information with information on the boarding position”, “determining, by the operation support device, that a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold”, and “determining, by the operation support device, that a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold”.
These claim limitations, when given their broadest reasonable interpretation, are certain methods for organizing human activities (see MPEP 2106.04(a)(2)(II)) or mental processes (see MPEP 2106.04(a)(III)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. Independent claim 1 has additional elements of “acquire position information”, “identification information of the user is transmitted”, “identification information of the vehicle that is wirelessly transmitted”, “transmit boarding guidance information to guide the user”, and “notify a driver of the vehicle that the person is not the user associated with the reservation”.
Independent claim 13 has additional elements of “wirelessly transmitting identification information”, “receiving, by a terminal device of the user, the identification information”, “transmitting, by the terminal device of the user, identification information”, “transmit boarding guidance information to guide the user”, and “notifying a driver of the vehicle that the person is not the user associated with the reservation”.
These additional elements amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(d)). 
The additional elements of the operation support device, operation management device, terminal device, controlling portion, and communication portion amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amounts to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The additional elements of the controlling and communication portions recited at a high level fail to amount to significantly more than the judicial exception. 
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claim 2, 3, 4, 5, and 8, these claims recite additional elements of transmitting, acquiring, and receiving information. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claim 7, this claim recites the additional element of “the controlling portion settles a difference in fare”. This additional element is well-understood, routine, and conventional and is not a meaningful limitation for transforming the abstract idea into a patent eligible application.  
As per claim 9, this claim recites the additional element of a vehicle. This additional element recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US Patent No. 10417589 B2), hereinafter referred to as “Zhao”, in view of Sweeney et al (US Patent No. 9953283 B2), hereinafter referred to as “Sweeney”, and further in view of Choi (US Patent No. 11012809 B2), hereinafter referred to as “Choi”.
Regarding claim 1, as best understood based on the 112(b) issue identified above, Zhao teaches An operation support device for supporting an operation of a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by a user, the operation support device comprising: 
a controlling portion (see at least Zhao Fig. 3 “driver device 210”) configured to: 
acquire position information of the vehicle (see at least Zhao column 5, lines 39-40 “The location subsystem 310 determines the location of the driver device 210”) when identification information of the user is transmitted from a terminal device of the user (see at least Zhao column 4, lines 15-25 “In one embodiment, the passenger device 220 provides information to the matching server 240 about the user (e.g., user identifier, mobile device identifier, etc.) and/or the request for transport service (e.g., current location, pickup location, and/or destination location) when the request is made by the user, as well as displaying information to the user about an assigned driver (e.g., name, type of car, and license plate number) and location information about the driver and/or estimated time of arrival information, when the driver is assigned to provide the transport service for the user.”) in response to identification information of the vehicle that is wirelessly transmitted from the vehicle during operation (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240 as well as issuing instructions (e.g., pre-selection instructions, allocation notices, and passenger information) to the driver.”), 
compare the acquired position information with information on the boarding position associated with the identification information of the user at a time of making the reservation (see at least Zhao column 6, lines 1-4 “The routing module 330 provides directions to the driver regarding recommended routes between a current location and either a pickup location or a current passenger's destination.”).
[Supplemental note: Examiner is interpreting Zhao’s “pickup location” to teach applicant’s “boarding position” in light of Applicant’s specification page 14, lines 24-28 “The boarding position information 51 is information on a boarding position P1 requested by the user 11…The boarding position P1 and the getting-off position P2 are expressed in a given form such as a place name, an address, or a point or a region on a map.”]
(The examiner notes that Fig. 10 of Zhao as shown below illustrates the interactions between the passenger device, driver device, and matching server, the driver device corresponding to the operation support device of claim 11. Zhao notes in column 11, lines 39-45 “In addition, some embodiments may perform the steps in parallel, perform the steps in different orders, or perform different steps. For example, although FIG. 10 shows passenger demand data 1020 arriving at the matching server 240 after external demand data 1030, these data may be received simultaneously or in the opposite order.”). 

    PNG
    media_image1.png
    705
    545
    media_image1.png
    Greyscale

Zhao does not teach but, as best understood based on the 112(b) issue identified above, Sweeney teaches if a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold when the user boards the vehicle (see at least Sweeney column 13, lines 50-54 “For example, the service arrangement system 100 can determine when the AV 150 is at or within a predetermined distance or estimated time of arrival from the pickup location and transmit a notification to the client application to notify the user.”), transmit boarding guidance information to guide the user to the terminal device of the user (see at least Sweeney column 14, lines 2-7 “When the trip control component determines that the AV 150 is at or within the predetermined distance or predetermined estimated time of arrival from the pickup location, the AV system 151 can be placed in another state (e.g., a third state, such as a “arrived” or “arriving now” state) from the “on route” state.”, column 14, lines 25-35 “In such an example, the user can be notified that the AV 150 is arriving or has arrived, and the AV 150 can make its presence known to the user by, for a duration of time, blinking headlights or taillights periodically, honking the horn periodically, and/or illuminating a pattern on the display or array of light elements. As a result of the AV 150 providing audible and/or visual output, the user can quickly and more efficiently identify the AV 150 as waiting to provide the transport service for the user (particularly on a street or parking lot or area where there are numerous cars).”)
Sweeney is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “if a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold when the user boards the vehicle, transmit boarding guidance information to guide the user to the terminal device of the user” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted in order to allow for driverless vehicles to be used in an on-demand ride service (see at least Sweeney column 1 line 65-column 2 line 6 “As described herein, an autonomous vehicle can correspond to a vehicle that can be driven without a human driver, and instead can be driven using sensors and other automation technology. The computing system of the selected autonomous vehicle can receive a set of instructions from the service arrangement system, and based on the set of instructions, can control the autonomous vehicle to travel to a specified location, such as a pickup location or current location of the user.”).
Zhao in view of Sweeney does not teach but Choi teaches if a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold when a person boards the vehicle, notify a driver of the vehicle that the person is not the user associated with the reservation (see at least Choi column 2 lines 57-67 “The proximity alert system compares the location data received from the riders' and drivers' devices and determines whether a service-requesting user is within a threshold distance of one of the driver devices that does not belong to the driver assigned to provide transport service for the rider. If so, the proximity alert system can communicate a notification message to the rider to confirm whether the rider is in the correct car. The proximity alert system can also communicate a message to the driver asking the driver to double-check the identity of the rider. In some examples, the threshold is a predetermined distance (e.g., a 10 foot radius circle) from the geographic location of a rider or driver”, column 3, lines 9-13 “In other examples, the threshold distance can be determined dynamically. For example, the threshold distance can be the current distance between the geographic location of the user device of the user and the geographic location of the provider device of the driver.”, column 3, lines 22-23 “the system can notify that driver that they have the wrong rider”).
Choi is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Sweeney to use “if a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold when a person boards the vehicle, notify a driver of the vehicle that the person is not the user associated with the reservation” as disclosed in Choi. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle and Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted with Choi’s observation of the large difference between user’s device and the driver’s device and notification of a wrong passenger in order to streamline the efficiency of an on-demand ride service in a busy area and increase the safety of the pickup process (see at least Choi column 2 lines 38-49 “Among other benefits, the proximity alert system results in efficiency improvements to the network computer system, including fewer wrong rider pick ups, fewer customer service support tickets for wrong rider pick ups, reduced direct messaging between rider and driver, and an increase in rider safety for the transportation service. Potential mismatch notifications provided to riders and drivers can improve the user interface experience of the service application running on the users' mobile devices as well as provide additional functionality in the form of more convenient and reliable methods of reporting and avoiding mistakes made during the transportation service.”).
Regarding claim 2, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Zhao further teaches wherein: the identification information of the vehicle is transmitted to outside the vehicle (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240 as well as issuing instructions (e.g., pre-selection instructions, allocation notices, and passenger information) to the driver.”).
Regarding claim 3, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Sweeney teaches wherein: the operation plan is determined in accordance with the boarding position and a getting-off position requested by the reservation (see at least Sweeney column 4, lines 59-66 “By interacting with the designated client service application, the user can specify the pickup location, the destination location, and/or the vehicle type, and make a request for a transport service. Based on one or more of the user-specified parameters, the service arrangement system 100 can receive the request and programmatically select a service provider to provide the transport service.”); after the controlling portion determines that the user has boarded the vehicle (see at least Sweeney column 20, lines 55-58 “the AV system 151 can operate in the first state when it detects that the user has entered the AV 150, via sensor data detected by internal sensors of the AV 150 (e.g., internal camera, weighing device sensors, door sensors, etc.).”), the controlling portion sequentially acquires position information of the vehicle and sequentially compares the sequentially acquired position information with information on the getting-off position associated with the identification information of the user at the time of making the reservation (see at least Sweeney column 22, lines 10-13 “Once the transport service preparation procedure is completed, the AV system 151 can operate in a third state in which the AV system 151 controls the AV to travel to the destination location of the user (360)”); and when a difference between a position indicated by the sequentially acquired position information and the getting-off position becomes smaller than a threshold, the controlling portion transmits getting-off guidance information to guide the user to get off the vehicle to the terminal device of the user (see at least Sweeney Figs. 4K-4L, and column 22, lines 51-56 “When the AV system 151 determines that the AV 150 is approaching or arriving at the destination location, the AV system 151 can present, on the display device, a notification to inform the user as such. Still further, in one example, the AV system 151 can display a panel 470 on the UI 440 to prompt the user to exit the vehicle”).
Sweeney is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein: the operation plan is determined in accordance with the boarding position and a getting-off position requested by the reservation; after the controlling portion determines that the user has boarded the vehicle, the controlling portion sequentially acquires position information of the vehicle and sequentially compares the sequentially acquired position information with information on the getting-off position associated with the identification information of the user at the time of making the reservation; and when a difference between a position indicated by the sequentially acquired position information and the getting-off position becomes smaller than a threshold, the controlling portion transmits getting-off guidance information to guide the user to get off the vehicle to the terminal device of the user” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted. The motivation for making this modification to the teachings Zhao is the same as that set forth above, in the rejection of claim 1.
Regarding claim 4, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Sweeney teaches wherein, when the controlling portion detects that the vehicle is stopping after a point of time when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle (see at least Sweeney column 10 lines 45-66 “When the AV system 151 determines that the AV 150 is at or within a predetermined distance of the pickup location of the user, the AV system 151 can change its operating state from a traveling or “on route” state (e.g., a second state) to an “arriving now” or “waiting” state (e.g., a third state). When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the doors of the AV150… The trip monitor component (and/or the vehicle tracking 120) can continue to receive AV information 159 from the AV system 151, such as when the user opens the door(s) of the AV 150 or enters the AV 150, when the state of the AV system 151 changes…”).
Sweeney is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein, when the controlling portion detects that the vehicle is stopping after a point of time when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted. The motivation for making this modification to the teachings Zhao is the same as that set forth above, in the rejection of claim 1.
Regarding claim 8, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Zhao further teaches wherein: the operation support device is provided in the vehicle (see at least Zhao column 4, lines 7-10 “The driver device 210 can be a mobile device such as a smartphone located within the vehicle or be built into the vehicle (e.g., as part of an in-vehicle navigation system).”); the operation support device further includes wireless communication circuitry configured to wirelessly transmit and receive information (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240 as well as issuing instructions (e.g., pre-selection instructions, allocation notices, and passenger information) to the driver.”, column 4, lines 45-47 “The matching server 240 receives ride requests from passenger devices 220 and sends instructions to driver devices 210 to fulfill the requests.”); and the controlling portion repeatedly transmits the identification information of the vehicle through the wireless communication circuitry (see at least Zhao column 4, lines 3-5 “the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server”, column 6, lines 58-60 “The ride information module 430 provides information to the user about the driver assigned to provide the requested ride.”).
Regarding claim 9, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Zhao further teaches a vehicle comprising the operation support device according to claim 1 (see at least Zhao column 4, lines 7-10 “The driver device 210 can be a mobile device such as a smartphone located within the vehicle or be built into the vehicle (e.g., as part of an in-vehicle navigation system).”, column 20, lines 10-15 “A passenger transport system comprising: a plurality of driver mobile computing devices, each driver mobile computing device located within or attached to a corresponding vehicle that is available to provide transport services”).
Regarding claim 13, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as has been set forth in the rejection of claim 1. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Sweeney and further in view of Choi, and even further in view of Brock et al. (US Patent No. 10332162 B2), hereinafter referred to as “Brock”.
Regarding claim 5, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Zhao in view of Sweeney and further in view of Choi does not teach but Brock teaches wherein: the identification information of the vehicle is transmitted inside the vehicle (see at least Brock Fig. 4, and column 4, lines 2-5 “In general, a receiver on the train can determine that a user is on board and can generate ride information that describes the transit ride by a user”, column 8, lines 37-40 “The user interface 410 includes a number of entries 405 that provide information on transit activity. For example, an entry can include a line or route icon 422 that identifies the transit service lines taken.”); and when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle (see at least Brock Fig. 2, “Receive a signal emitted by a wireless beacon 202” and “Determine that the user is on the train 204”, and column 4, lines 7-9 “Although the example process refers to a user riding a train, the process is equally applicable to any appropriate passenger transport vehicle.”).
Brock is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Sweeney and further in view of Choi to use “wherein: the identification information of the vehicle is transmitted inside the vehicle; and when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle” as disclosed in Brock. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the operation support device of the combination of Zhao, Sweeney, and Choi with Brock’s determination that the user is onboard when the user’s signal is received by the transit’s receiver in order to allow for wireless transportation transactions which are more efficient and easier for the passenger (see at least Brock column 1 lines 8-19 and column 1 line 57-column 2 line 2 “Passengers can board vehicles of public transit systems, e.g., buses and trains, by using a variety of payment methods… However, these methods of paying for transit are cumbersome and interfere with the boarding process… From the user's perspective, using a wireless beacon makes taking public transit a seamless experience in which paying for transit fares occurs automatically and in the background. In other words, using transit systems does not require the user's active engagement with transit card readers, turnstiles, or ticket machines. Rather, the user can rely on the wireless beacon to indicate the user's presence on the transit system and to signify the user's consent to have fares automatically processed by the payment service system. The user need only go to the station, board the transit vehicle, and deboard the vehicle. Meanwhile, the details of figuring out the trip length or stations visited, fare owed, and fare payment method are handled automatically.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Sweeney and further in view of Choi, and even further in view of Zhao et al. (US Patent No. 10890458 B2), hereinafter referred to as “Zhao ‘458”.
Regarding claim 7, Zhao in view of Sweeney and further in view of Choi teaches the operation support device according to claim 1. Zhao in view of Sweeney and further in view of Choi does not teach but Zhao (‘458) teaches wherein: a fare from the boarding position is settled at the time of making the reservation (see at last Zhao ‘458 column 5, lines 39-45 “In one implementation, the expected service value 15 is calculated based on a time and distance formula, where at least one of time or distance is predicted based on mapping information and/or historical information”, column 6, lines 3-5 “the expected service value 15 represents an upfront calculation (e.g., for price) for fulfillment of a service request”); and when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold (see at least Zhao ‘458 “The determination that the deviation exceeds a threshold may be based on a comparison of actual and expected service parameters”), the controlling portion settles a difference in fare (see at least Zhao ‘458 column 8, lines 33-38 “Comparisons can be made of the estimated and actual service parameters 11, 17, and/or the estimated and actual service values 15, 25, in order to determine whether a deviation of significance (e.g., when distance and/or duration differentials exceed thresholds) occurred with fulfillment of the service.”) corresponding to the difference between the position indicated by the acquired position information and the boarding position (see at least Zhao ‘458 column 17 lines 3-10 “The determination that a determined deviation is attributable to the customer or service provider may include determining whether the service request parameters (e.g., service start, destination) changed between the time when the expected service value was determined and when the service was rendered (442). By way of examples, (i) a change to the service start location may weight towards a determination of attribution to the customer”).
Zhao ‘458 is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao in view of Sweeney and further in view of Choi to use “wherein: a fare from the boarding position is settled at the time of making the reservation; and when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold, the controlling portion settles a difference in fare corresponding to the difference between the position indicated by the acquired position information and the boarding position” as disclosed in Zhao ‘458. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate the operation support device of the combination of Zhao, Sweeney, and Choi with Zhao (‘458)’s determination of the actual start point and redetermination of fare in order to determine whether the cause of a greater than expected travel time or distance should be attributed to the customer (e.g. farther start point than originally requested), to the driver (e.g. taking a longer than necessary route), or to incidental causes (e.g. traffic), and appropriately adjust the price for the trip (see at least Zhao ‘458 column 8 line 54-column 9 line 65).
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection, the abstract ideas recited in claims 1 and 13 are “compare the acquired position information with information on the boarding position”, “determining, by the operation support device, that a difference… is smaller than a threshold”, and “determining, by the operation support device, that a difference… is larger than a threshold” which, when given their broadest reasonable interpretation, are certain methods for organizing human activities (see MPEP 2106.04(a)(2)(II)) or mental processes (see MPEP 2106.04(a)(III)). The results of the comparison (as smaller or larger than a threshold) amount in boarding guidance information to be transmitted or a notification to be sent to the driver. These amount to insignificant extra-solution activities that are not integration of the abstract idea into a practical application. Additionally, “storing and receiving information in memory” and “receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)); therefore, these limitations do not amount to significantly more than the judicial exception.
Regarding the 35 U.S.C. 102 and 103 rejections, the newly added limitations are taught in either the Zhao, Sweeney, or Choi references as has been set forth above, contrary to Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome the 35 U.S.C. 103 prior art rejection. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections. 
The objections to the specification, invocation of 35 U.S.C. 112(f) for claim 8, and the 35 U.S.C. 112(b) rejections in the Office Action mailed 07 March 2022, are withdrawn in view of the Applicant’s amendments filed on 21 May 2022. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lau et al. (US 10627249 B2) teaches a dynamic customization of an autonomous vehicle experience. Badalamenti et al. (US 10508925 B2) teaches a pickup location selection and augmented reality navigation, with a rider client device, driver client device, and trip management module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667